Exhibit 10.4

 

Property Solutions Acquisition Corp.

654 Madison Avenue, Suite 1009

New York, New York 10065

 

July 21, 2020

 

Benchmark Real Estate Group LLC

654 Madison Avenue, Suite 1009

New York, New York 10065

 

Ladies and Gentlemen:

 

This letter will confirm our agreement that, commencing on the effective date
(the “Effective Date”) of the registration statement (the “Registration
Statement”) for the initial public offering (the “IPO”) of Property Solutions
Acquisition Corp’s (the “Company”) securities and continuing until the earlier
of (i) the consummation by the Company of an initial business combination or
(ii) the Company’s liquidation (in each case as described in the Registration
Statement) (such earlier date hereinafter referred to as the “Termination
Date”), Benchmark Real Estate Group LLC shall make available to the Company
certain office space, utilities and secretarial support as may be required by
the Company from time to time, situated at 654 Madison Avenue, Suite 1009, New
York, New York 10065 (or any successor location). In exchange therefore, the
Company shall pay Benchmark Real Estate Group LLC the sum of $10,000 per month
on the Effective Date and continuing monthly thereafter until the Termination
Date. Benchmark Real Estate Group LLC hereby agrees that it does not have any
right, title, interest or claim of any kind in or to any monies that may be set
aside in a trust account (the “Trust Account”) to be established upon the
consummation of the IPO (the “Claim”) and hereby waives any Claim it may have in
the future as a result of, or arising out of, any negotiations, contracts or
agreements with the Company and will not seek recourse against the Trust Account
for any reason whatsoever.

 

[Signature Page Follows]

 

 

 

 

  Very truly yours,       PROPERTY SOLUTIONS ACQUISITION CORP.           By: /s/
Jordan Vogel     Name: Jordan Vogel     Title: Co-Chief Executive Officer

 

AGREED TO AND ACCEPTED BY:       BENCHMARK REAL ESTATE GROUP LLC           By:
/s/ Jordan Vogel     Name: Jordan Vogel     Title: Member  

 

[Signature Page to Administrative Services Agreement]

 

 

 



 

 